Westchester County Corr. Superior Officers Assn. v County of Westchester (2015 NY Slip Op 07262)





Westchester County Corr. Superior Officers Assn. v County of Westchester


2015 NY Slip Op 07262


Decided on October 7, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2013-04913
2013-05765
 (Index No. 26983/10)

[*1]Westchester County Correction Superior Officers Association, et al., respondents, 
vCounty of Westchester, et al., appellants. (Appeal No. 1) Westchester County Correction Superior Officers Association, et al., appellants, County of Westchester, et al., respondents. (Appeal No. 2)


Robert F. Meehan, County Attorney, White Plains, N.Y. (James Castro-Blanco and Justin R. Adin of counsel), for appellants in Appeal No. 1 and respondents in Appeal No. 2.
Bartlett, McDonough & Monaghan, LLP, White Plains, N.Y. (Warren J. Roth, Patricia D'Alvia, and Annette G. Hasapidis of counsel), for respondents in Appeal No. 1 and appellants in Appeal No. 2.

DECISION & ORDER
In an action to recover damages for breach of a collective bargaining agreement, the defendants appeal from an order of the Supreme Court, Westchester County (Smith, J.), entered June 20, 2011, which denied their motion pursuant to CPLR 3211(a) to dismiss the complaint, and the plaintiffs appeal from an order of the same court entered March 21, 2013, which granted the defendants' motion for summary judgment dismissing the complaint and denied their cross motion pursuant to CPLR 3025(b) for leave to amend the complaint.
ORDERED that the appeal from the order entered June 20, 2011, is dismissed as academic in light of our determination of the appeal from the order entered March 21, 2013; and it is further,
ORDERED that the order entered March 21, 2013, is affirmed; and it is further,
ORDERED that one bill of costs is awarded to the defendants.
Westchester County Correction Superior Officers Association, Inc., suing herein as Westchester County Correction Superior Officers Association, along with several individually named [*2]retired correction officers, commenced this action to recover damages for breach of a collective bargaining agreement (hereinafter the CBA), based on the defendants' alleged failure to pay the individually named plaintiffs benefits equivalent to those provided by the Workers' Compensation Law for loss of earning capacity due to permanent disability.
The Supreme Court properly granted the defendants' motion for summary judgment dismissing the complaint. The defendants demonstrated, prima facie, that there is no provision in the CBA requiring the defendants to pay benefits equivalent to those paid pursuant to the Workers' Compensation Law for loss of earning capacity due to permanent disability (see Westchester County Corr. Officers Benevolent Assn., Inc. v County of Westchester, 99 AD3d 998, 999). In opposition, the plaintiffs failed to raise a triable issue of fact.
The Supreme Court also properly denied the plaintiff's cross motion pursuant to CPLR 3025(b) for leave to amend the complaint, as the proposed amendment was patently devoid of merit (see Nanomedicon, LLC v Research Found. of State Univ. of N.Y., 129 AD3d 684, 685).
The parties' remaining contentions have been rendered academic in light of our determination.
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court